Citation Nr: 1133221	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  07-18 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, evaluated as 50 percent disabling prior to November 5, 2009.

2.  Entitlement to an increased evaluation for posttraumatic stress disorder, evaluated as 70 percent disabling since November 5, 2009. 

3.  What initial evaluation is warranted for diabetic retinopathy from January 2006?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from July 1965 to June 1968.
 
This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Wilmington, Delaware.  A May 2005 rating decision continued the assigned 50 percent rating for posttraumatic stress disorder.  A June 2006 rating decision granted entitlement to service connection for diabetic retinopathy and assigned an initial noncompensable evaluation, effective January 2006.

In October 2009, the Board denied the claims numbered one and three on the title page of this remand.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  

In January 2010, the Wilmington RO granted entitlement to a 70 percent evaluation for posttraumatic stress disorder effective November 5, 2009.  In a January 2010 rating decision the Wilmington RO granted entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.   

In August 2010, the Court granted a joint motion to remand and vacate the Board's decision.

The case was returned to the undersigned in August 2011.

In March 2010, the Veteran raised claims of entitlement to service connection for cataracts, glaucoma, and peripheral neuropathy of both upper and both lower extremities.  He asserts that these disorders are caused or aggravated by his service connected diabetes mellitus.  These issues, however, are not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The parties to the joint motion agreed that the appellant should be afforded a new VA compensation examination to determine the nature and extent of his posttraumatic stress disorder because, as of August 2010, an examination had not been provided to the Veteran since March 2005.  While the Board acknowledges the fact that the Veteran was afforded an examination in January 2010, the Board is bound by the terms of the joint motion granted by the Court.  Hence, further development is required.

The parties to the joint motion also found that the appellant was denied due process because VA failed to fulfill its duty to assist insofar as it failed to secure VA medical records pertaining to psychiatric care dating since June 2005, to particularly include securing all available records dating since June 2005 and prepared by a Dr. Castillo.

Finally, the parties to the joint motion agreed that VA is required to secure all treatment records prepared by Dr. Amanda Fisher, and by ophthalmologist Dr. Smith.

Therefore, this case is REMANDED for the following action:

1.  The RO must attempt to obtain all VA and private treatment records pertaining to care for either posttraumatic stress disorder or diabetic retinopathy dating since June 2005.  This particularly includes attempting to secure all VA psychiatric treatment records prepared by Dr. Castillo, all records prepared by a Dr. Amanda Fisher, and all records prepared by ophthalmologist Dr. Smith.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO must schedule the Veteran for an examination to determine the nature and extent of his posttraumatic stress disorder.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must address the nature and extent of any social and industrial impairment, assign a global assessment of functioning score, and explain what the assigned score means.  A complete rationale must be provided for any opinion offered.

3.  The RO must also schedule the Veteran for an ophthalmological examination to determine the nature and extent of any diabetic retinopathy.  All indicated tests must be accomplished.  The claims folder is to be made available to the examiner.  The examiner must address the nature and extent of any visual impairment, to particularly include any loss of visual acuity.  A complete rationale must be provided for any opinion offered.

4.  The Veteran is to be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).

5.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO must readjudicate the issues on appeal.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




